      Case 2:21-cv-00525-RAH-JTA Document 4 Filed 08/11/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION

DIAELDIN OSMAN,                         )
                                        )
           Plaintiff,                   )
                                        )
     v.                                 )   CASE NO. 2:21-CV-525-RAH
                                        )
KAMAL K. HINGORANI, et al.,             )
                                        )
           Defendants.                  )
                                        )

                                  ORDER

     It is ORDERED that the above-styled action is REFERRED to the Magistrate

Judge pursuant to 28 U.S.C. § 636 for further proceedings and determination or

recommendation as may be appropriate.

     DONE, on this the 11th day of August, 2021.


                                    /s/ R. Austin Huffaker, Jr.
                             R. AUSTIN HUFFAKER, JR.
                             UNITED STATES DISTRICT JUDGE
